ADVISORY ACTION BEFORE THE FILING OF AN APPEAL BRIEF
-continued.
I.  ACKNOWLEDGEMENTS
This advisory action addresses U.S. reissue application No. 17/033,074 (“074 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Sep. 25, 2020 (“074 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 074 Reissue Application contained, among other things: reissue application declarations by assignee and a preliminary amendment.  
The 074 Reissue Application is a reissue application of U.S. Patent No. 10,084,523 (“523 Patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING CHANNEL STATE INFORMATION IN A WIRELESS COMMUNICATION SYSTEM.”   The 523 Patent was filed on Sep. 20, 2013 and assigned by the Office US patent application number 14/032,511 (“511 application”) and issued on Sep. 25, 2018 with claims 1-15 (“Originally Patented Claims”).  Because the instant reissue application was filed within two years after the 523 Patent issued, broadening of claim scope is allowed.  See MPEP 1401 and 35 USC 251.
On Dec. 13, 2021, the Office mailed a non-final office action (“2021 Non-Final Office Action”).  On Mar. 4, 2022, Applicant filed a response (“Mar 2022 Response”) to the 2021 Non-Final Office Action.  
On Apr. 1, 2022, the Office mailed a final office action (“Apr 2022 Final Office Action”).  On June 1 2022, Applicant filed an after-final response (Jun 2022 After-final Response”) to the Apr 2022 Final Office Action. 
II.  JUN 2022 RESPONSE
The Jun 2022 Response contained, among other things, “REMARKS” (“Jun 2022 Remarks”), and “AMENDMENTS TO THE CLAIMS” (“Jun 2022 Claim Amendment”).  The Jun 2022 Claim Amendment amended claims 16, 20, 24 and 28.

III. RESPONSE TO ARGUMENTS
A.	Claim listing not complete
	The Claim Objection has not been overcome because the claims under “Amendments to the Claims” is not complete.  The complete listing of claims should be under “Amendments to the Claims,” not in other sections of the Remarks.

B.	New claims and limitations require further search and consideration
The new limitation “identifying a rank indicator (RI) based on information on RI restriction that indicates allowable RIs to be reported” in claims 16 and 20 requires further search and consideration.  Further, the amendments and broadening to claims 24 and 28 require further search and consideration.  

C.	Response to arguments for rejection under 35 USC 251
(1)	Improper broadening
Applicant argues that the claims have been amended and now Fig. 12  and Fig.17  belong to a different embodiment  that provides the support of the claims, e.g., the limitations of claim 16 based on Fig. 17 (Jun 2022 Remarks, pp. 10-14).  
The Examiner has reviewed the claim amendments in light of Fig. 12 and finds that it will take more than a cursory review to determine if the claims now are directed to an unequivocally disclosed independently claimable invention so as to obviate the rejections under § 251 for violating the original patent requirement.  For support the Examiner notes the following. 
First, the Examiner has reviewed the specification and finds that while the specification discloses several embodiments that separately may suggest the invention of claims 16, 18-20, 22-24, 26-28 and 30-31, the Examiner finds insufficient evidence that the specification in any one embodiment unequivocally discloses the newly claimed invention as a separate invention.  Fig. 17 is a flowchart illustrating a UE procedure for transmitting CSI which also applies to that of Fig. 15.  In other words, while the independent claims can be supported by several meshed embodiments, the Examiner finds insufficient evidence in light of the Applicants remarks that any of the claims are unequivocally disclosed by just one embodiment.  For example, each of the claims requires steps and/or functions. The Applicant references Fig. 12. However the Examiner finds that while Fig. 12 does show a time line and numbered boxes it is not in the form of a typical algorithm. Accordingly, it would be unclear based upon simply viewing Fig/ 12 if the boxes represent steps/functions supporting a disclosed independent claimable invention. 
Second, the claims have now been amended. The Examiner must evaluate for support in light of Applicant submitted support document.
Third, at least claims 20 and 28, as amended, would require a 3 prong § 112 ¶ 6 analysis to determine if the claims as amended are described in the specification as an independent unequivocally disclosed invention claimable in reissue. 
Based upon the above reasoning, more than a cursory review is required to determine if the claims as amended would overcome the rejections under § 251 for violating the original patent requirement.         

(2)	Improper Recapturing
Applicant argues that the pending claims, as amended, are directed to separate invention (overlooked aspect) and therefore are not subject to recapture (Jun 2022 Remarks, pp. 14-15).  
The Examiner acknowledges that such an argument may have merit. However, the Examiner finds that the evaluation would require more than a cursory review. For support the Examiner notes the following.     
	First, MPEP 1412.01.II states:
II. OVERLOOKED ASPECTS
Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.

Second, as explained in the section of rejection under 35 USC 251 improper broadening above, it is unclear based upon simple a cursory review if the pending claims are directed to a separate overlooked aspect because they do not belong to a separately disclosed embodiment from that of Fig. 15.  Applicant fails to provide a sufficient explanation supporting the pending claims belong to a separate invention. For example, as noted above, the Applicant refers to Figure 12, however,  the Examiner has analyzed the support provided by the Applicant and could not readily see that the pending claims are disclosed as a separate invention as required to overcome the improper recapture rejection.
Third, for recapture analysis the Applicants argument must be evaluated in light of the complete prosecution history of the base application prosecuted to obtain the patent. For example, as noted in MPEP 1412.01.II the prosecution history must be evaluated for any generic claim that may covered the invention as claimed thereby disqualifying the claimed invention as an overlooked aspect.  
	Further, MPEP 1412.02.II states (emphasis added):
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.


The pending claims of the instant reissue application eliminated the Surrendered Generating limitations and even they recite other narrowing limitations, recapture rule is still violated.   For support of this position the Examiner notes that (A) the pending claims are completely missing the Surrendered Generating Limitations noted above; (B) the claims are not narrowed with respect to the Surrendered Generating Limitations.  See MPEP §1412.02.  
Based upon the above reasoning, more than a cursory review is required to determine if the claims as amended would overcome the rejections under § 251 for violating the recapture rule.  

IV. CONCLUSION
Because the Jun 2022 Claim Amendment requires more than a cursory review or consideration, the after final response is not entered.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
















Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992